Case 1:18-cv-00312-LEK-KJM Document 137 Filed 02/23/21 Page 1 of 6   PageID #:
                                  2120


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 SUSAN WADAS,                            CIV. NO. 18-00312 LEK-KJM

                   Plaintiff,

       vs.

 DELTA AIR LINES, INC.,      DOE
 DEFENDANTS 1-10,

                   Defendants.


          ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

             On December 28, 2020, the Order Granting Defendant’s

Motion for Summary Judgment (“12/28/20 Order”) was issued.

[Dkt. no. 131.1]     Before the Court is pro se Plaintiff Susan

Wadas’s (“Plaintiff”) letter, dated January 9, 2021 and received

on January 11, 2021, which has been construed as a motion for

reconsideration of the 12/28/20 Order (“Motion for

Reconsideration”).2     [Minute Order, filed 1/15/21 (dkt. no. 135)



      1The 12/28/20 Order addressed Defendant Delta Air Lines,
Inc.’s (“Defendant”) Motion for Summary Judgment (“Motion”),
filed on January 22, 2020 and renewed on June 22, 2020. [Dkt
nos. 77 (Motion), 92 (notice of renewal).] The 12/28/20 Order
is also available at 2020 WL 7700583.

      2During the litigation of the Motion, Plaintiff was
represented by counsel. However, on December 16, 2020, the
magistrate judge orally granted Plaintiff’s counsel’s motion to
withdraw, and a written order was filed on December 29, 2020.
[Dkt. nos. 130 (minutes of hearing on motion to withdraw), 132
(order granting motion to withdraw).]
Case 1:18-cv-00312-LEK-KJM Document 137 Filed 02/23/21 Page 2 of 6   PageID #:
                                  2121


(construing letter and stating no response to the Motion for

Reconsideration was necessary); Motion for Reconsideration,

filed 1/15/21 (dkt. no. 136).]        The Court has considered the

Motion for Reconsideration as a non-hearing matter pursuant to

Rule LR7.1(d) of the Local Rules of Practice for the United

States District Court for the District of Hawaii (“Local

Rules”).    Plaintiff’s Motion for Reconsideration is hereby

denied for the reasons set forth below.

                                BACKGROUND

            The factual and procedural background of this case is

set forth in the 12/28/20 Order and will not be repeated here.

In the 12/28/20 Order, this Court granted summary judgment in

favor of Defendant as to Plaintiff’s gender and sex

discrimination claims and her retaliation claims, all of which

she brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e, et seq., and Haw. Rev.

Stat. § 378-2.

            In the Motion for Reconsideration, Plaintiff argues

there were clear errors in the 12/28/20 Order, and

reconsideration is necessary to prevent manifest injustice

because the witnesses whose testimony this Court relied upon

have been “proven untruthful.”        [Motion for Reconsideration at

PageID #: 2098.]     In particular, Plaintiff argues there was no

evidence that: she went onto an aircraft before it was cleared;

                                      2
Case 1:18-cv-00312-LEK-KJM Document 137 Filed 02/23/21 Page 3 of 6   PageID #:
                                  2122


she was performing her job in an unsatisfactory manner; and she

removed food from an aircraft or ate food while in an aircraft.

[Id.]   The remainder of the Motion for Reconsideration

identifies statements in the factual background section of the

12/28/20 Order that she asserts are either incorrect or

incomplete descriptions of the events at issue.          [Id. at PageID

#: 2098-104.]     In addition, Plaintiff attaches: a “Summary of

Accusations,” which describes events that occurred between June

2011 and June 2014 and presents Plaintiff’s arguments regarding

certain exhibits and Defendant’s Motion in general; [id. at

PageID #: 2105-15;] and an email chain with emails between

Plaintiff and Tony Charaf from February 11 to 21, 2014, [id. at

PageID #: 2116-18].

                                DISCUSSION

            This district court has stated:

            Local Rule 60.1 states that motions for
            reconsideration of case-dispositive orders “shall
            be governed by Fed. R. Civ. P. 59 or 60, as
            applicable.” Under Fed. R. Civ. P. 59(e), a
            motion to alter or amend a judgment must be filed
            no later than twenty-eight days after entry of
            the judgment. A motion for reconsideration
            brought within this time period is construed as a
            Rule 59(e) motion regardless of the label put on
            it by the moving party. Am. Ironworks &
            Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d
            892, 898–99 (9th Cir. 2001). . . .

                 Reconsideration under Fed. R. Civ. P. 59(e)
            is an “extraordinary remedy, to be used sparingly
            in the interests of finality and conservation of
            judicial resources.” Kona Enters., Inc. v.

                                      3
Case 1:18-cv-00312-LEK-KJM Document 137 Filed 02/23/21 Page 4 of 6   PageID #:
                                  2123


            Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
            2000) (internal quotation marks and citation
            omitted); see also LR60.1 (“Motions for
            reconsideration are disfavored.”). A motion for
            reconsideration must: (1) demonstrate reasons
            that the court should reconsider its prior
            decision; and (2) must set forth facts or law of
            a strongly convincing nature to induce the court
            to reverse its prior decision. Fisher v.
            Kealoha, 49 F. Supp. 3d 727, 734 (D. Haw. 2014).
            The Ninth Circuit has said that reconsideration
            may be appropriate if: (1) the district court is
            presented with newly discovered evidence; (2) the
            district court committed clear error or the
            initial decision was manifestly unjust; or (3) if
            there is an intervening change in controlling
            law. See Sch. Dist. No. 1J, Multnomah Cty., Or.
            v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.
            1993).

                 Mere disagreement with a previous order is
            an insufficient basis for reconsideration.
            Fisher, 49 F. Supp. 3d at 735. This court
            “‘enjoys considerable discretion in granting or
            denying the motion.’ “ Allstate Ins. Co. v.
            Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)
            (quoting McDowell v. Calderon, 197 F.3d 1253,
            1255 n.1 (9th Cir. 1999) (en banc)).

Smith v. Frink, Civil No. 20-00377 SOM-RT, 2020 WL 7130511, at

*2 (D. Hawai`i Dec. 4, 2020) (footnote omitted).

            Plaintiff’s Motion for Reconsideration raises factual

arguments, but those arguments are not based on newly discovered

evidence.    “To support a motion for reconsideration based upon

newly discovered evidence, the movant is obliged to show not

only that the evidence was newly discovered or unknown, but also

that it could not with reasonable diligence have discovered and

produced such evidence at the hearing.”         Streamline Consulting


                                      4
Case 1:18-cv-00312-LEK-KJM Document 137 Filed 02/23/21 Page 5 of 6   PageID #:
                                  2124


Grp. LLC v. Legacy Carbon LLC, CIVIL NO. 15-00318 SOM/KSC, 2016

WL 1064444, at *1 (D. Hawai`i Mar. 16, 2016) (quotation marks

and citations omitted).      The evidence that the Motion for

Reconsideration is based upon does not meet this standard.

            All arguments in the Motion for Reconsideration were,

or could have been, raised in response to the underlying Motion,

and therefore they cannot be the basis for reconsideration.             See

Wereb v. Maui Cnty., 830 F. Supp. 2d 1026, 1031 (D. Hawai`i

2011) (“[R]econsideration may not be based on evidence and legal

arguments that a movant could have presented at the time of the

challenged decision.” (citing Kona Enter., Inc. v. Estate of

Bishop, 229 F.3d 877, 890 (9th Cir. 2000))).          Ultimately,

Plaintiff disagrees with the Court’s rulings on the Motion.

While Plaintiff’s disappointment with the outcome of the case is

understandable, her disagreement with the 12/28/20 Order is not

a basis to grant reconsideration.         See Fisher, 49 F. Supp. 3d at

735.   Plaintiff has failed to identify any ground that warrants

reconsideration of the 12/28/20 Order, and her Motion for

Reconsideration must be denied.

                                CONCLUSION

            For the foregoing reasons, Plaintiff’s Motion for

Reconsideration, filed January 15, 2021, is HEREBY DENIED.

There being no remaining claims in this case, the Clerk’s Office

is DIRECTED to enter judgment in favor of Defendant, pursuant to

                                      5
Case 1:18-cv-00312-LEK-KJM Document 137 Filed 02/23/21 Page 6 of 6   PageID #:
                                  2125


the December 28, 2020 Order Granting Defendant’s Motion for

Summary Judgment, and to terminate this case immediately.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, February 23, 2021.




SUSAN WADAS VS. DELTA AIR LINES, INC., DOE DEFENDANTS 1-10; CV
18-00312 LEK-KJM; ORDER DENYING PLAINTIFF’S MOTION FOR
RECONSIDERATION



                                      6
